                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF IOWA
                                   Western Division


DEVIN G. NUNES                              )
                                            )
         Plaintiff,                         )
                                            )
v.                                          )         Case No. C19-4064-CJW-MAR
                                            )
                                            )
RYAN LIZZA                                  )
     et al                                  )
                                            )
         Defendants.                        )
                                            )


                   PLAINTIFF’S RESISTANCE
               AND MEMORANDUM IN OPPOSITION
              TO DEFENDANTS’ MOTION TO DISMISS
         Plaintiff, Devin G. Nunes, by counsel, pursuant to Local Rule (“LR”) 7e,

respectfully submits this Resistance and Memorandum in Opposition to the motion to

stay discovery [ECF No. 34] filed by defendants, Ryan Lizza and Hearst Magazine

Media, Inc. (“Defendants”).

                                I. INTRODUCTION

         Words, like those freely employed by the Defendants in this case, tending to

scandalize a public figure are, in the words of William Blackstone, “reputed more highly

injurious than when spoken of a private man”. McKee v. Cosby, 139 S.Ct. at 679

(Thomas, J., concurring) (quoting 3 W. Blackstone, Commentaries * 124)). At common

law, libel of a public official was deemed an offense “‘most dangerous to the people, and

deserv[ing of] punishment, because the people may be deceived and reject the best




                                    1
     Case 5:19-cv-04064-CJW-MAR Document 38 Filed 03/03/20 Page 1 of 27
citizens to their great injury, and it may be to the loss of their liberties.’” Id. (quoting M.

Newell, Defamation, Libel and Slander § 533 (1890) (quoting Commonwealth v. Clap, 4

Mass. 163, 169-170 (1808)); accord White v. Nicholls, 3 How. 266, 290 (1845)).

       When did the media become so brazen that they hurle contumely upon public

servants and dare to wrap it in the name of free speech?

       On September 30, 2018, Devin Nunes suffered egregious harm to his name and

reputation because of false and defamatory statements intentionally published by the

Defendants in an article titled, “Devin Nunes’s Family Farm Is Hiding a Politically

Explosive    Secret”.    [https://www.esquire.com/news-politics/a23471864/devin-nunes-

family-farm-iowa-california/ (the “Lizza Hit Piece”)]. The purpose of the Lizza Hit

Piece was obvious: it was perfectly timed to hurt Plaintiff in the upcoming Congressional

election on November 6, 2018.1 In his amended complaint, Plaintiff alleges that the

strong defamatory gist and false implication of the Lizza Hit Piece is that Plaintiff, a

United States Congressman and then-Chairman of the House Permanent Select

Committee on Intelligence (the “House Intelligence Committee”), was involved in,

covered-up, conspired with others (including his family) to conceal, or was aware of

criminal activity and other wrongdoing on his family’s farm. Plaintiff asserts that the

Defendants’ statements accuse and impute to him dishonesty, deceit, lack of veracity,

lack of integrity, conspiracy, corruption, abuse of power, and unethical behavior – all of

which severely prejudices Plaintiff in his business and profession. Plaintiff asserts that

the Defendants’ false statements were excessively published and republished millions of


       1
              The Court may take judicial notice of the fact that the 2018 Congressional
Election, in which Plaintiff sought re-election, occurred on November 6, 2018. The
timing of Defendants’ publication is clear evidence of their actual malice.



                                2
 Case 5:19-cv-04064-CJW-MAR Document 38 Filed 03/03/20 Page 2 of 27
times on the Internet and via social media with actual malice, including in March and

November 2019 long after the original publication,2 causing Plaintiff substantial damage.

[ECF No. 23 (“Amended Complaint”), ¶¶ 2, 3, 5, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20,

21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37].

       The matter is before the Court on Defendants’ motion to dismiss pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure and motion to strike certain parts of

Plaintiff’s amended complaint pursuant to Rule 12(f). The Court has subject matter

jurisdiction pursuant to Title 28 U.S.C. § 1332. For the following reasons, Defendants’

motions should be denied.

                                     II. DISCUSSION

       To withstand a motion to dismiss, a complaint must set forth “enough facts to

state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007). A claim is plausible when “the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).            Courts assess

“plausibility” by “‘draw[ing] on [their own] judicial experience and common sense.’”

Whitney v. Guys, Inc., 700 F.3d 1118, 1128 (8th Cir. 2012) (quoting Iqbal, 556 U.S. at

679)). Courts also “‘review the plausibility of the plaintiff’s claim as a whole, not the

plausibility of each individual allegation.’” Id. (quoting Zoltek Corp. v. Structural

Polymer Grp., 592 F.3d 893, 896 fn. 4 (8th Cir. 2010)); Braden v. Walmart Stores, Inc.,

588 F.3d 585, 594 (8th Cir. 2009) (“the complaint should be read as a whole, not parsed

piece by piece to determine whether each allegation, in isolation, is plausible”). Finally,


       2
                Defendants’ excessive republication in 2019 of their stale story is evidence
of their actual malice towards Plaintiff. See infra.


                                 3
  Case 5:19-cv-04064-CJW-MAR Document 38 Filed 03/03/20 Page 3 of 27
and perhaps most importantly, in assessing plausibility, Courts accept as true the facts

alleged in the complaint and grant all reasonable inferences in favor of the nonmoving

party. Stufflebeam v. Harris, 521 F.3d 884, 886 (8th Cir. 2008).3

A.      California Procedural Law Does NOT Apply

        Federal courts sitting in diversity apply the forum state’s choice of law rules to

determine the controlling substantive law. See, e.g. Klaxon Co. v. Stentor Elec. Mfg. Co.,

313 U.S. 487, 496 (1942) (cited in Perez v. CRST International, Inc., 355 F.Supp.3d 765,

768 (N.D. Iowa 2018) (Williams, J.)). Procedural matters, however, are governed by

Federal law and the Federal Rules of Civil Procedure or, where not covered by Federal

rules, the law of the forum. See, e.g., Hiatt v. Mazda Motor Corp., 75 F.3d 1252, 1255

(8th Cir. 1996) (“It is, of course, well-settled that in a suit based on diversity of citizenship

jurisdiction the federal courts apply federal law as to matters of procedure but the

substantive law of the relevant state.”) (citing Erie R.R. Co. v. Tompkins, 304 U.S. 64

(1938)); Knievel v. ESPN, 393 F.3d 1068, 1073 (9th Cir. 2005) (“Under the [Erie]

doctrine … federal courts sitting in diversity must apply the Federal Rules of Civil

Procedure”) (citing Hanna v. Plumer, 380 U.S. 460, 470-471 (1965)); Simmons Foods,

Inc. v. Industrial Risk Insurers, 863 F.3d 792, 797 (8th Cir. 2017) (procedural matters are

governed by the law of the forum); Nesladek v. Ford Motor Co., 46 F.3d 734, 736 (8th

Cir. 1995) (“If the law is procedural, then we apply the law of the forum state”); Riske v.

Truck Ins. Exchange, 541 F,2d 768, 771 (8th Cir. 1976) (“[A] procedural issue ... is




        3
               In their memorandum in support of motion [ECF No. 37], the Defendants
attempt to characterize the Lizza Hit Piece as “literary journalism”. Plaintiff disputes this
characterization.


                                 4
  Case 5:19-cv-04064-CJW-MAR Document 38 Filed 03/03/20 Page 4 of 27
governed by the law of the forum”); Alliant Energy Corp. v. Alltel Corp., 344 F.Supp.2d

1176, 1181 (S.D. Iowa) (same).

         In their motion to dismiss [ECF No. 34, ¶¶ 13-15], Defendants assert that a

California procedural law – California Civil Procedural Code § 425.16 – applies in this

action. It does not.

         There are two (2) independent reasons why the California procedural law does not

apply:

         First, the law of the forum – Iowa – governs matters of procedure. California’s

anti-SLAPP statute is, without doubt, a “procedural” remedy. See, e.g., Rusheen v.

Cohen, 37 Cal. 4th 1048, 1055-1056, 128 P.2d 713 (2006) (“The Legislature enacted

Code of Civil Procedure section 425.16—known as the anti-SLAPP statute—to provide a

procedural remedy to dispose of lawsuits that are brought to chill the valid exercise of

constitutional rights”). Because it is a matter of procedure, California’s anti-SLAPP law

does not apply in this case.

         Importantly, Iowa does not have an “anti-SLAPP” law. Rather, § 659.2 of the

Iowa Code provides as follows:

         “In any action for damages for the publication of a libel in a newspaper … if the
         defendant can show that such libelous matter was published … through
         misinformation or mistake, the plaintiff shall recover no more than actual
         damages, unless a retraction be demanded and refused as hereinafter provided.
         Plaintiff shall serve upon the publisher at the principal place of publication … a
         notice specifying the statements claimed to be libelous, and requesting that the
         same be withdrawn.”

There is no question that Plaintiff fully complied with Iowa procedural law prior to filing

this action. [See, e.g., Amended Complaint, ¶ 38].




                                5
 Case 5:19-cv-04064-CJW-MAR Document 38 Filed 03/03/20 Page 5 of 27
       Second, assuming, arguendo, the “local” laws of California – and not Iowa –

governed, California’s anti-SLAPP law would still not apply. It is well-settled that where

local substantive law and a validly promulgated federal rule address the same question,

but differ as to the answer, the federal rule controls. Shady Grove Orthopaedic Assocs.,

P.A. v. Allstate Ins. Co., 559 U.S. 393, 398-399 (2010) (cited in Fridman v. Bean, LLC,

2019 WL 231751, at * 2 (D. D.C. 2019) (denying defendants’ motion to dismiss under

D.C.’s Anti-Slapp Act)).

       The overwhelming majority of Circuit Courts and District Courts have held

that anti-SLAPP statutes directly collide with the Federal Rules of Civil Procedure,

and, therefore, do not apply in diversity cases. See, e.g., Klocke v. Watson, 936 F.3d

240, 245 (5th Cir. 2019) (Because the Texas anti-SLAPP statute’s “burden-shifting

framework imposes additional requirements beyond those found in Rules 12 and 56 and

answers the same question as those rules, the state law cannot apply in federal court”);

Carbone v. Cable News Network, Inc., 910 F.3d 1345, 1352 (11th Cir. 2018) (“Rules 8, 12

and 56 create an affirmative entitlement to avoid pretrial dismissal that would be nullified

by the Georgia anti-SLAPP statute if it were applied in a federal court”); Los Lobos

Renewable Power, LLC v. Americulture, Inc., 885 F.3d 659, 673 (10th Cir. 2018) (“The

proper course is to recognize the New Mexico anti-SLAPP statute as a procedural

mechanism for vindicating existing rights and nothing more. Accordingly, the decision

of the district court denying application of the New Mexico anti-SLAPP statute in this

federal diversity action is AFFIRMED”), cert. denied sub nom. AmeriCulture, Inc. v. Los

Lobos Renewable Power, LLC, 139 S.Ct. 591,202 (2018) (holding that the New Mexico

anti-SLAPP statute “simply does not define the scope of any state substantive right or




                                6
 Case 5:19-cv-04064-CJW-MAR Document 38 Filed 03/03/20 Page 6 of 27
remedy … the statute is procedural in all its aspects”); Abbas v. Foreign Policy Group,

LLC, 783 F.3d 1328, 1334-1337 (D.C. Cir. 2015) (a federal court sitting in diversity must

apply Federal Rules of Civil Procedure 12 and 56 rather than D.C.’s Anti-SLAPP law)

(Kavanagh, J.); Makaeff v. Trump University, LLC, 715 F.3d 254, 275 (9th Cir. 2013)

(Kosinski. J., concurring) (“Federal courts have no business applying exotic state

procedural rules which, of necessity, disrupt the comprehensive scheme embodied in the

Federal Rules, our jurisdictional statutes and Supreme Court interpretations thereof”); see

id. Orchestrate HR, Inc. v. Blue Cross Blue Shield Kansas, 2019 WL 6327591, at * 3 (D.

Kan. 2019) (“Although the Fifth Circuit’s decision is not binding authority on this Court,

the Court has reviewed Klocke and finds its analysis persuasive”); Lampo Group, LLV v.

Paffrath, 2019 WL 3305143, at * 1-2 (D. Tenn. 2019) (“the Court finds that California’s

anti-SLAPP statute is not applicable in federal court … the Court is persuaded by the

opinions of the D.C. and Eleventh Circuits and finds that given its probability standard,

California’s anti-SLAPP statute is in direct conflict with the Federal Rules of Civil

Procedure”); Libre by Nexus v. Buzzfeed, Inc., 311 F.Supp.3d 149, 158-162 (D. D.C.

2018) (“this court concludes that it must follow the clear guidance of the D.C. Circuit [in

Abba] and deny the special motion to dismiss”) (quotation and citation omitted);

Cockrum v. Donald J. Trump for President, Inc., 319 F.Supp.3d 158, 165 fn. 2 (D.D.C.

2018) (“The Court continues to adhere to its view that controlling precedent precludes the

application of D.C.’s Anti–SLAPP Act in federal court.”); Platinum Press, Inc. v.

Douros-Hawk, 2018 WL 6435331, at * 3 (M.D.N.C. 2018) (“the Court finds that the

[Texas anti-SLAPP] is not applicable in federal courts sitting in diversity and DENIES

Defendant’s Motion to Dismiss as it pertains to the TCPA”); ABLV Bank v. Ctr. For




                                7
 Case 5:19-cv-04064-CJW-MAR Document 38 Filed 03/03/20 Page 7 of 27
Advanced Def. Studies, Inc., 2015 WL 12517012, at * 3 (E.D. Va. 2015) (“Because the

[District of Columbia anti-SLAPP] Act is procedural under Erie, it is not applicable in

federal court”).

       Defendants’ attempt to employ California’s anti-SLAPP law in this diversity case

is contrary to law. It is meritless. It should be rejected without more.

B.     Iowa Law Governs The Substantive Issues In This Case

       In tort cases, such as this, Iowa applies the Restatement (Second) Conflict of

Laws’ “most significant relationship” test to determine what state’s law governs the

substantive issues in the case. The Restatement provides as follows:

               “(1) The rights and liabilities of the parties with respect to an issue in
       tort are determined by the local law of the state which, with respect to that issue,
       has the most significant relationship to the occurrence and the parties under the
       principles stated in § 6.

               (2)    Contacts to be taken into account in applying the principles of § 6
       to determine the law applicable to an issue include:

                       (a)     the place where the injury occurred,

                       (b)     the place where the conduct causing the injury occurred,

                      (c)     the domicil, residence, nationality, place of incorporation
               and place of business of the parties, and

                       (d)     the place where the relationship, if any, between the parties
               is centered.”

Perez, 355 F.Supp.3d at 769. These contacts are to be evaluated according to their

relative importance with respect to the particular issue. RESTATEMENT (SECOND)

OF CONFLCT OF LAWS § 145 (AM. LAW INST. 2018). Section 6 of the Restatement,

as referred to in Section 145, reads as follows:

               “(1) A court, subject to constitutional restrictions, will follow a
       statutory directive of its own state on choice of law.



                                8
 Case 5:19-cv-04064-CJW-MAR Document 38 Filed 03/03/20 Page 8 of 27
               (2)    When there is no such directive, the factors relevant to the choice
       of the applicable rule of law include

                       (a)     the needs of the interstate and international systems,

                       (b)     the relevant policies of the forum,

                       (c)     the relevant policies of other interested states and the
               relative interests of those states in the determination of the particular issue,

                       (d)     the protection of justified expectations,

                       (e)     the basic policies underlying the particular field of law,

                       (f)     certainty, predictability and uniformity of result, and

                      (g)      ease in the determination and application of the law to be
               applied.

Perez, 355 F.Supp.3d at 769 (citing RESTATEMENT (SECOND) OF CONFLICT OF

LAWS § 6)).

       Applying these factors, it is clear that Iowa is the state which, with respect to the

issues, has the most significant relationship to the occurrence and the parties. Here, as in

Keeton v. Hustler Magazine, Inc., the injury occurred in Iowa, where the false statements

were circulated by the Defendants and read by folks in Sibley, including Plaintiff’s

family members. 465 U.S. 770, 777 (1984) (“The tort of libel is generally held to occur

wherever the offending material is circulated. Restatement (Second) of Torts § 577A,

Comment a (1977). The reputation of the libel victim may suffer harm even in a state in

which he has hitherto been anonymous. The communication of the libel may create a

negative reputation among the residents of a jurisdiction where the plaintiff’s previous

reputation was, however small, at least unblemished.”). Defendants travelled to Sibley,

Iowa, falsely reported on events that supposedly occurred in Iowa (the putative use of




                                9
 Case 5:19-cv-04064-CJW-MAR Document 38 Filed 03/03/20 Page 9 of 27
undocumented labor), wrote a scandalous article about Iowa dairy farmers and their son,

referring to the Iowa farm as “Devin Nunes’s Family Farm”,4 and published the article

online and in print to subscribers in Iowa and republished via Twitter. [Amended

Complaint, ¶¶ 1, 2, 7, 9, 12]. Lizza is a citizen of Virginia or the District of Columbia.

His girlfriend, Olivia Nuzzi, works for New York Magazine in Washington, D.C. Hearst

is a Delaware corporation with headquarters in New York. [Id., ¶¶ 6, 7]. There is no

“relationship” between the parties other than Plaintiff and his family in Iowa being the

target of Defendants’ defamation. Iowa has a substantial interest in adjudicating this

dispute. Compare, e.g., Keeton, 465 U.S. at 776 (“it is beyond dispute that New

Hampshire has a significant interest in redressing injuries that actually occur within the

State.”). Importantly, the Defendants agree that venue is proper in Iowa pursuant to 28

U.S.C. § 1391(b)(2). [Amended Complaint, ¶ 10 (“A substantial part of the events giving

rise to the claims stated in this action occurred in Osceola County within the Western

Division of the United States District Court for the Northern District of Iowa”)].

C.     Plaintiff Clearly Alleges A Claim Of Defamation

       The gist of defamation is the publication of written or oral statements which tend

to injure a person’s reputation and good name. Huegerich v. IBP, Inc., 547 N.W.2d 216,

221 (Iowa 1996) (citation omitted). To establish a prima facie case of defamation against

a media defendant, a public figure must allege (1) publication (2) of a false and

defamatory statement (3) concerning the plaintiff (4) with actual malice (5) that resulted

in demonstrable injury. Jones v. University of Iowa, 836 N.W.2d 127, 149 (Iowa 2013)

(citing Stevens v. Iowa Newspapers, Inc., 728 N.W.2d 823, 826 (Iowa 2007)); see also


       4
               The words carefully chosen by the Defendants clearly state that the farm is
Plaintiff’s “Family Farm”, implying that Plaintiff has an interest in the farm.


                                10
 Case 5:19-cv-04064-CJW-MAR Document 38 Filed 03/03/20 Page 10 of 27
Johnson v. Nickerson, 542 N.W.2d 506, 511 (Iowa 1996). The defamatory publication

need not be explicit, but may be implied “by a careful choice of words in juxtaposition of

statements.” Stevens, 728 N.W.2d at 828 (“The article stated that Stevens rarely attended

events about which he wrote, without revealing to the reader what defendant Harman

knew—that personal attendance was not required by professional standards … When the

evidence in the summary judgment record is viewed in the light most favorable to the

resisting party, we conclude that a reasonable jury could find by clear and convincing

evidence that this statement was false in its implication and was made with reckless

disregard for the truth under the New York Times standard”).

       Iowa courts recognize two types of defamation: defamation per se and defamation

per quod. Schlegel v. Ottumwa Courier, a Div. of Lee Enters., Inc., 585 N.W.2d 217, 222

(Iowa 1998). A statement constitutes defamation per se “if it has ‘a natural tendency to

provoke the plaintiff to wrath or expose him [or her] to public hatred, contempt, or

ridicule, or to deprive him [or her] of the benefit of public confidence or social

intercourse.’” Johnson, 542 N.W.2d at 510 (quoting Prewitt v. Wilson, 103 N.W. 365,

367 (Iowa 1905)). When statements are defamatory per se, a jury may “award substantial

damages without the necessity of the plaintiff proving actual damage to reputation.”

Schlegel, 585 N.W.2d at 222. “In case of statements that are [defamatory] per se,

damages for mental anguish or hurt feelings are allowed because damage to reputation is

presumed.” Id.; see also Sawheny v. Pioneer Hi-Bred Int’l, Inc., 93 F.3d 1401, 1410 (8th

Cir. 1996) (“Under Iowa law … [a]ttacking the integrity and moral character of a party

constitutes [defamation] per se.”); Wilson v. IPB, Inc., 558 N.W.2d 132, 138-140 (Iowa

1996) (“We find that a reasonable juror could interpret Arndt’s statements as constituting




                                11
 Case 5:19-cv-04064-CJW-MAR Document 38 Filed 03/03/20 Page 11 of 27
slander per se. Iowa law is clear that ‘[a]n attack on the integrity and moral character of a

party is libelous per se.’ Arndt’s statements to Dr. Hamsa regarding Wilson’s alleged

untruthfulness about his condition and the non-existent videotape could be reasonably

understood as imputing dishonesty to Wilson and as an attack on his integrity and moral

character”); Spemcer v. Spencer, 479 N.W.2d 293, 296 (Iowa 1991) (finding that

publishing statements accusing someone of “being a liar, a cheater, or thief” qualifies as

defamation per se); Overstreet v. New Nonpareil Co., 167 S.W. 669, 672 (Iowa 1918)

(finding that publishing statements that an individual is untrustworthy, a hypocrite and a

traitor in his employment is actionable per se). Defamatory imputations affecting a

person in his business, trade profession or office also qualify as defamation per se. See,

e.g., Lara v. Thomas, 512 N.W.2d 777, 785 (Iowa 1994) (citing Restatement (Second) of

Torts §§ 570, 573; Restatement (Second) of Torts § 573 (“One who publishes a

[defamatory statement] that ascribes to another conduct, characteristics or a condition that

would adversely affect his [or her] fitness for the proper conduct of his [or her] lawful

business, trade or profession, or of his [or her] public or private office, whether honorary

or for profit, is subject to liability without proof of special harm.”). Per quod defamation

requires a third party to refer “to facts or circumstances beyond the words actually used

to establish the defamation.” Bandstra, 913 N.W.2d ay 46. “To succeed in proving

defamation per quod, a party must prove six elements: (1) publication, (2) a defamatory

statement, (3) falsity, (4) maliciousness, (5) the statement was of or concerning the party,

and (6) a resulting injury.” Id.

        A person’s right to an unimpaired reputation is one of the oldest and most

cherished of all liberty interests. Fuller v. Edwards, 180 Va. 191, 198, 22 S.E.2d 26




                                12
 Case 5:19-cv-04064-CJW-MAR Document 38 Filed 03/03/20 Page 12 of 27
(1942) (“[o]ne’s right to an unimpaired limb and to an unimpaired reputation are, in each

instance, absolute and has been since common law governed England.                  Indeed, an

impaired reputation is at times more disastrous than a broken leg.”). Iowa’s defamation

law “embodies the public policy that individuals should be free to enjoy their reputation

unimpaired by false and defamatory attacks.” Bandstra, 913 N.W.2d at 46-47; compare

Rosenblatt v. Baer, 383 U.S. 75, 92-93 (1966) (“Society has a pervasive and strong

interest in preventing and redressing attacks upon reputation. The right of a man to the

protection of his own reputation from unjustified invasion and wrongful hurt reflects no

more than our basic concept of the essential dignity and worth of every human being—a

concept at the root of any decent system of ordered liberty”); see Maytag v. Cummins,

260 F. 74, 80 (8th Cir. 1919) (“one who publishes a libel in a newspaper or pamphlet

which circulates among many people … thereby places it in permanent form where it will

be more likely to continue in existence and to be read by many people, and where he

causes it to be published in a newspaper or magazine he thereby evidences his intention

that the readers shall read it, so that the natural and probable effect of publishing a libel is

far more permanent, extensive and injurious to the victim than the mere speaking of the

words it contains to one or more persons”).

       1.      Defendants’ Statements Are False and Defamatory

       Iowa courts examine the “gist” or “sting” of a publication to determine whether it

is false or “substantially untrue”. Campbell v. Quad City Times, 547 N.W.2d 608. 510

(Iowa App. 1996) (citing Behr v. Meredith Corp., 414 N.W.2d 339, 342 (Iowa 1987)). If

the underlying facts are disputed, the issue of falsity is a matter for the jury. Nelle v.

WHO Television, LLC, 342 F.Supp.3d 879, 892 (S.D. Iowa. 2018). It is for the Court, in




                                13
 Case 5:19-cv-04064-CJW-MAR Document 38 Filed 03/03/20 Page 13 of 27
the first instance, “to determine whether the words are capable of a defamatory meaning”.

Lloyd v. Drake Univ., 686 N.W.2d 225, 232 (Iowa 2004). In carrying out this task, the

Court should construe the statements at issue “as the average or common mind would

naturally understand [them]. If the court determines that a statement is indeed capable of

bearing a defamatory meaning, then whether that statement is in fact “defamatory and

false [is a question] of fact to be resolved by the jury.” Yates v. Iowa West Racing Ass’n,

721 N.W.2d 762, 771-772 (2006) (citing Restatement (Second) of Torts § 614(1) (1877)).

When the language of a publication is capable of two meanings – including the

defamatory meaning ascribed by the plaintiff – “it is for the jury to say whether such

meaning was the one conveyed.” Vinson v. Linn-Mar Cmty. Sch. Dist., 360 N.W.2d 108,

116 (Iowa 1984); id. Iowa Protection and Advocacy Services, Inc. v. Tanager Place,

2005 WL 2035225, at * 5 (N.D. Iowa 2005) (“The statements are susceptible to two

reasonable constructions, and therefore the jury should decide if they are defamatory per

se.   For example, the jury could find Piper’s statements about ‘roadblocking’ and

‘delaying’ IP & A investigators to mean that Tanager Place was hiding something about

R.J.’s disappearance. In this sense, Piper’s statements could be construed to attack

Tanager Place’s integrity and affect its business. That said, the jury could just as easily

find these same statements only indicated Tanager Place was not cooperating with IP &

A’s investigation-because it was jealously guarding its privacy, not covering something

up”); Mercer v. City of Cedar Rapids, 104 F.Supp.2d 1130, 1172 (N.D. Iowa 2000) (“The

court finds that the procedure outlined in Kerndt must be followed in this case, because

the statements upon which Mercer’s slander claim depends are not unambiguously

defamatory per se. The court agrees that, in the context of the complete newspaper story,




                                14
 Case 5:19-cv-04064-CJW-MAR Document 38 Filed 03/03/20 Page 14 of 27
there are reasonable inferences that Chief Byrne’s comments specifically related to

Mercer and specifically ‘affect [ed] [Mercer] in ... her business, trade, profession, or

office’ as a police officer … Thus, it will be for the jury to decide among three possible

conclusions: (1) one or both of the statements were reasonably understood as defamatory

per se; (2) one or both of the statements were understood as defamatory, but not

defamatory per se (the jury must then determine whether the plaintiff has shown malice,

falsity, and damage); or (3) the statements were not understood as defamatory”).

       In this case, the defamatory “gist” is that Plaintiff conspired or colluded with his

family and others to hide or cover-up a “Politically Explosive Secret”: that Plaintiff’s

“family farm” employs undocumented labor.5 The “sting” is that “Plaintiff was involved

in, covered-up, used his office to cover up, conspired with others to conceal, or was

aware of criminal wrongdoing.” [Amended Complaint, ¶ 13; ¶ 19 (“The Lizza Hit Piece

ascribes and imputes to Plaintiff conduct, characteristics and conditions, including

dishonesty, deception, lying, conspiracy, corruption, bias, lack of integrity and ethics,

that would adversely affect his fitness to be a United States Congressman and/or

businessperson. The Lizza Hit Piece directly implies and insinuates that Plaintiff was

involved in, covered-up, used his office to cover up, conspired with others to conceal, or

was aware of criminal wrongdoing.”)].




       5
               The specific statements alleged to be defamatory are set out in haec verba
in paragraph 18 of the amended complaint. It is a basic tenet of defamation law that the
Court must construe the defendants’ statements “as a whole”, in context and in light of
the surrounding circumstances. Toney v. WCCO Television, Midwest Cable and Satellite,
Inc., 85 F.3d 383, 396 (8th Cir. 1996) (“The question is not whether that article can be
divided into two parts, and each of those parts so analyzed separately from each other that
each would appear to be free from defamatory meaning. The article must be construed as
a whole”) (quotation omitted).


                                15
 Case 5:19-cv-04064-CJW-MAR Document 38 Filed 03/03/20 Page 15 of 27
       Defendants dispute the defamatory gist ascribed to the Lizza Hit Piece by

Plaintiff. Defendants would have the Court divide the article into parts and analyze each

of the parts independently. This approach was rejected by the Eighth Circuit in Toney

and by every other Court to address the matter. The publication must be construed as a

whole. When so viewed, it is obvious that the “Politically Explosive Secret” – a secret

revealed by the Defendants 36 days from the Congressional Election – is that Plaintiff

“conspire[d]” with his family and Steve King to hide the fact that NuStar Farms “run[s]

on undocumented labor”. That is precisely the meaning that was intended and that was

understood by the legions on Twitter who hungrily republished the salacious story

millions of times. [See Amended Complaint, ¶ 27].

       2.      Defendants’ Statements Are Not Pure Opinion

       Libelous speech is not protected by the First Amendment. To be clear, there is

“no constitutional value in false statements of fact.” Gertz v. Robert Welch, Inc., 418 U.S.

323, 349-350 (1974); id. Bose Corp. v. Consumers Union of the United States, Inc., 466

U.S. 485, 504 (1984) (“there are categories of communication and certain special

utterances to which the majestic protection of the First Amendment does not extend

because they ‘are no essential part of any exposition of ideas, and are of such slight social

value as a step to truth that any benefit that may be derived from them is clearly

outweighed by the social interest in order and morality … Libelous speech has been held

to constitute one such category”) (quoting Chaplinsky v. New Hampshire, 315 U.S. 568,

572 (1942)).

       While the right of free speech provides absolute protection to statements which

are “purely opinions”, Gertz, 418 U.S. at 339, 340, statements clothed as “opinion” which




                                16
 Case 5:19-cv-04064-CJW-MAR Document 38 Filed 03/03/20 Page 16 of 27
imply that they are based on undisclosed, defamatory facts are not protected. Lauderback

v. American Broadcasting Companies, Inc., 741 F.2d 193, 195 (8th Cir. 1984). The Iowa

Supreme Court recently repeated that “statements of opinion can be actionable if they

imply a provably false fact, or rely upon stated facts that are provably false.” Bandstra v.

Covenant Reformed Church, 913 N.W.2d 19, 47 (Iowa 2018) (emphasis added) (quoting

Yates, 721 N.W.2d at 771)). In other words, “[e]ven if the speaker states the facts upon

which he bases his opinion, if those facts are either incorrect or incomplete, or if his

assessment of them is erroneous, the statement may still imply a false assertion of fact.”

Milkovich v. Lorain Journal Co, 497 U.S. 1, 18-19 (1990).

       Contrary to Defendants’ suggestion, none of the statements in the Lizza Hit Piece

constitute non-actionable opinion. The statements in paragraphs 18(b) and 18(c) accuse

Plaintiff of abusing his position as Chairman of the House Intelligence Committee,

obstruction of the Russia investigation, prejudice, impartiality and unethical behavior.

The Lizza Hit Piece is also laden with multiple provably false assertions of fact,

including (a) whether Plaintiff “has a secret”, (b) whether Plaintiff was involved in the

operations of his family’s dairy farm in Iowa, (c) whether Plaintiff knew that his family’s

farm employed “undocumented labor”, and (d) whether Plaintiff conspired with anyone

in a “secret” effort to cover-up illegal activity.    In truth, as stated in his amended

complaint, there was no “secret”. Further, Plaintiff does not own an interest in his

family’s dairy farm in Iowa, never has, and is not involved in any way in its operations.

And, Plaintiff, the “head of the House Intelligence Committee and one of President

Trump’s biggest defenders”, had no knowledge of who the dairy farm hired and,




                                17
 Case 5:19-cv-04064-CJW-MAR Document 38 Filed 03/03/20 Page 17 of 27
therefore, could not and was not involved in any conspiracy or cover-up of the

“Politically Explosive Secret”. [Amended Complaint, ¶ 15].

       3.      Defendants’ Statements Were Of and Concerning Plaintiff

       Although defamatory words must refer to an ascertainable person, the plaintiff

need not be named “if the alleged libel contains matters of description or other references

therein, or the extraneous facts and circumstances ... show that plaintiff was intended to

be the object of the alleged libel, and was so understood by others.” Wisner v. Nichols,

143 N.W. 1020, 1025 (1913).

       Plaintiff’s amended complaint alleges that the defamatory statements are “of and

concerning” him. [Amended Complaint, ¶¶ 24, 31]. Plaintiff’s name and references to

Plaintiff are all over the Lizza Hit Piece. The publication refers explicitly to Plaintiff and

identifies him as “Devin”, the “Nuneses”, the “congressman’s family”, the “Nunes

family”, “his family”, and the “Devin Nunes angle”. The millions of recipients of the

Lizza Hit Piece clearly understood that it was referring to Plaintiff. [Amended Complaint,

¶¶ 24, 27; Restatement(Second) of Torts § 564, cmt. a. (“It is necessary that the recipient

of the defamatory communication understand it as intended to refer to the plaintiff.”); see

Ball v. Taylor, 416 F.3d 915, 917 (8th Cir. 2005) (“Here, Taylor’s statements and actions

at the press conference could reasonably be understood to be of and concerning each

employee. Although Taylor did not state the employees names individually, he referred

to them as a group, stated he was suing them because they had committed fraud, then

handed his audience copies of the complaint, which identified the individual employees

by name in the caption and contained their names, addresses, and positions in an

appendix”).




                                18
 Case 5:19-cv-04064-CJW-MAR Document 38 Filed 03/03/20 Page 18 of 27
       4.      Defendants’ Statements Were Made With Actual Malice

       In paragraph 35 of his amended complaint, Plaintiff states multiple inter-related

reasons why the Defendants’ statements were made with “actual malice”. Actual malice

is a question of fact for the Jury. See, e.g., Barreca v. Nickolas, 683 N.W.2d 111, 123

(Iowa 2004) (actual malice is “ordinarily a matter for the jury”). It is a fact-intensive

inquiry that cannot be resolved on a motion to dismiss under Rule 12(b)(6).

Significantly, the issue cannot be resolved by looking at any one factor alone. In Harte-

Hanks Communications, Inc. v. Connaughton, for example, the United States Supreme

Court held that the “failure to investigate will not alone support a finding of actual

malice.” 491 U.S. 657, 692 (1989) (emphasis added); see Eramo v. Rolling Stone, LLC,

2016 WL 5234688, at * 5 (W.D. Va. 2016) (“Although failure to adequately investigate,

a departure from journalistic standards, or ill will or intent to injure will not singularly

provide evidence of actual malice, the court believes that proof of all three is sufficient to

create a genuine issue of material fact. Plaintiff, however, goes further. Pointing to

Erdely’s own reporting notes [obtained in discovery], plaintiff also forecasts evidence

that could lead a reasonable jury to find that Erdely had ‘obvious reasons to doubt

[Jackie’s] veracity’ or ‘entertained serious doubts as to the truth of [her] publication.’”).

       Under familiar principles, the following allegations in Plaintiff’s complaint must

be accepted as true:

       1.      Defendants “violated their own code or standards of ethics and abandoned

all journalistic standards in writing, editing and publishing the Lizza Hit Piece.” See

Gilmore v. Jones, 37 F.Supp.3d 630, 671 (W.D. Va. 2019) (a defendant’s failure to




                                19
 Case 5:19-cv-04064-CJW-MAR Document 38 Filed 03/03/20 Page 19 of 27
observe journalistic standards, although not determinative, is relevant to the actual malice

inquiry).

       2.        Defendants “conceived a story line in advance of any investigation and

then consciously set out to make the evidence conform to the preconceived story. Lizza

and Hearst pursued and regurgitated the preconceived narrative that they knew to be

false. See, e.g., Eramo, 2016 WL 5234688, at * 5 (W.D. Va. 2016) (“evidence that a

defendant conceived a story line in advance of an investigation and then consciously set

out to make the evidence conform to the preconceived story is evidence of actual malice,

and may often prove to be quite powerful evidence.”) (quoting Harris v. City of Seattle,

152 Fed.Appx. 565, 568 (9th Cir. 2005)).

       3.        Defendants manufactured the false statements out of whole cloth. See

Goodman v. Performance Contractors, Inc., 363 F.Supp.3d 946, 970-971 (N.D. Iowa)

(“summary judgment is not appropriate on the basis of qualified privilege if there is a

question of fact as to whether the speaker manufactured grounds for discharging the

plaintiff”); see also St. Anant v. Thompson, 390 U.S. 727 (1968) (“Professions of good

faith will be unlikely to prove persuasive, for example, where a story is fabricated by the

defendant, is the product of his imagination, or is based wholly on an unverified

anonymous telephone call. Nor will they be likely to prevail when the publisher’s

allegations are so inherently improbable that only a reckless man would have put them in

circulation”).

       4.        Defendants “published the false statements out of a desire to embarrass

Plaintiff, undermine confidence in his abilities to act as Chairman of the House




                                20
 Case 5:19-cv-04064-CJW-MAR Document 38 Filed 03/03/20 Page 20 of 27
Intelligence Committee, and influence the 2018 Congressional election.”6 See, e.g.,

Poulston v Rock, 251 Va. 254, 263, 476 S.E.2d 479 (1996) (“It is uncontroverted that

Rock was out to ‘get’ Poulston and sought to accomplish this end by interfering with

Poulston’s employment and reputation.”).

       5.      “The Lizza Hit Piece evinces extreme bias, ill-will and a desire to hurt

Plaintiff.” Duffy v. Leading Edge Products, Inc., 44 F.3d 308, 315 fn 19 (5th Cir. 1995)

(“[E]vidence of ill will can often bolster an inference of actual malice.”); id. AdvanFort

Co. v. Maritime Executive, LLC, 2015 WL 4603090, at * 8 (E.D. Va. 2015) (“If, in fact,

TME knew of the bad blood between Plaintiffs and Defendant Cartner, it would have

indeed had obvious reason to doubt Cartner’s veracity and the accuracy of his statements

given the blatantly hostile and sarcastic tone of the Article.”).

       6.      “Lizza and Hearst published the false defamatory statements out of a

desire to gain notoriety, increase advertising and other revenues for Hearst, with reckless

disregard for the consequences.”

       7.      “Lizza and Hearst relied on sources, including anonymous and unnamed

persons, they knew were wholly unreliable and had an axe to grind against Plaintiff.”

Barreca, 683 N.W.2d at 123 (“In this case, Nickolas published the allegation to the

public with no basis other than an anonymous and uncorroborated tip”).

       8.      Defendants “repeated, reiterated and republished the Lizza Hit Piece out

of a desire to injure Plaintiff and to spread the poison in the pool.” Bertrand v. Mullin,

846 N.W.2d 884, 900-901 (Iowa 2014) (“We reiterate that the actual malice element does



       6
              Defendants published the Lizza Hit Piece 36 days before the 2018
Congressional Election. They were clearly trying to harm Plaintiff’s reputation ahead of
the election.


                                21
 Case 5:19-cv-04064-CJW-MAR Document 38 Filed 03/03/20 Page 21 of 27
not allow a defendant to purposefully avoid discovering the truth.             Moreover, we

acknowledge actual malice could be derived from the actions of a candidate in continuing

to run an advertisement after being informed of a false implication in the advertisement.

It goes without saying that a speaker who repeats a defamatory statement after being

informed of the statement’s unambiguous falsity does so at the peril of generating an

inference of actual malice”); Jones, 836 N.W.2d at 149 (actual malice may be shown by

“excessive publication”);7 Eramo, 2016 WL 5234688, at * 5 (“Repetition of another’s

words does not release one of responsibility if the repeater knows that the words are false

or inherently improbable, or there are obvious reasons to doubt the veracity of the person

quoted.”) (quoting Goldwater v. Ginzburg, 414 F.2d 324, 337 (2nd Cir. 1969), cert.

denied, 396 U.S. 1049 (1970) (stating that repetition is one factor that may be probative

of actual malice)).

       In sum, at this stage of the proceeding, when the Plaintiff’s complaint is viewed in

the light most favorable to him and when all reasonable inferences are drawn in his favor,

as they are required to be, there is no question that Plaintiff has alleged actual malice.

D.     Plaintiff Plausibly Alleges A Conspiracy To Defame

       Under Iowa law, “[a] conspiracy is a combination of two or more persons by

concerted action to accomplish an unlawful purpose, or to accomplish by unlawful means

some purpose not in itself unlawful.” Civil conspiracy is not in itself actionable; rather it

is the acts causing injury undertaken in furtherance of the conspiracy, in this case

defamation, that give rise to the action. Thus, conspiracy is merely an avenue for

       7
                 In his amended complaint, ¶ 28, Plaintiff not only shows excessive
republication of the Lizza Hit Piece in 2019, but republication after this case was filed.
These facts admit of only one conclusion: that Defendants, both or one of them, were out
to get Plaintiff.


                                22
 Case 5:19-cv-04064-CJW-MAR Document 38 Filed 03/03/20 Page 22 of 27
imposing vicarious liability on a party for the wrongful conduct of another with whom

the party has acted in concert. See, e.g., McFarland v. McFarland, 684 F.Supp.2d 1073,

1082 (N.D. Iowa 2010) (numerous citations omitted).

       In Count II of his amended complaint, Plaintiff plausibly alleges that Lizza

combined, associated, agreed or acted in concert with third parties, including Nuzzi, for

the express purposes of promoting, publishing and republishing the Lizza Hit Piece,

defaming and injuring Plaintiff, and intentionally and unlawfully impeding and

interfering with his business and employment as a U.S. Congressman. The amended

complaint identifies (a) the purpose of the conspiracy, (b) when it was hatched, (c) who

participated in the overt acts, (d) the acts of defamation published in furtherance of the

joint plan, (e) the parallel conduct and coordinated nature of the attacks, including the

common theme and timing of the various social media attacks, appearance on CNN, etc.,

and (f) the role of each participant in accomplishing the common goal of the defamation

campaign [Amended Complaint, ¶¶ 2, 24, 25, 40, 42].

       Plaintiff sufficiently pleads a claim of civil conspiracy, and that Lizza is liable for

the acts of defamation perpetrated by his co-conspirators. Compare McFarland, 684

F.Supp.2d at 1083-1084 (“The court concludes that taking, as it must, the facts alleged in

the Amended Complaint as true, Burns has stated sufficient facts, at this preliminary

stage of the litigation, to support his conspiracy claim. First, Burns makes allegations of

an agreement or understanding among defendants to undertake conduct resulting in harm

to him … Further, throughout his Amended Complaint, Burns alleges various acts by

individuals that he claims were done for the purpose of denying him custody of HRBM




                                23
 Case 5:19-cv-04064-CJW-MAR Document 38 Filed 03/03/20 Page 23 of 27
and to restrict his visitation with HRBM in furtherance of this conspiracy and that these

acts caused injury to him”).

E.     Defendants’ Motion to Strike Should Be Denied

       “Motions to strike under [Rule] 12(f) are viewed with disfavor and are

infrequently granted.” Lunsford v. United States, 570 F.2d 221, 229 (8th Cir. 1977)

(citation omitted) (cited in Betroche v. Mercy Physician Associates, Inc., 2019 WL

4307127, at * 4 (N.D. Iowa 2019)); Nicholson v. Biomet, Inc., 363 F.Supp.2d 931, 936

(N.D. Iowa 2019) (“striking a party’s pleadings is an extreme measure, and, as a result, ...

motions to strike under [Federal Rule of Civil Procedure 12(f) ] are viewed with disfavor

and are infrequently granted.”) (citations and quotations omitted).

       The allegations about Lizza in ¶ 1 of the amended complaint are true. They are

part of the pleadings and will be evidence in the case to explain why members of the

Nunes family were fearful of Lizza and concerned about his behavior in Sibley. All the

allegations in the amended complaint, including those in ¶ 29, are supported by evidence.

Defendants will have a full and fair opportunity to examine and cross-examine Plaintiff’s

witnesses and to develop evidence to rebut Plaintiff’s position. To the extent that any

evidence is inadmissible under Rule 403 of the Federal Rules of Evidence, the Court is

the gatekeeper and will keep it out.

                                       CONCLUSION

       The Defendants talk about the “chilling effect” of discovery and speculate that the

“intent” of this litigation is to “cause the media to think twice before reporting on the

official”. The intent of this litigation is to clear Plaintiff’s name, restore his reputation,

and seek actual damages from a Jury for the harm caused by the Lizza Hit Piece. The




                                24
 Case 5:19-cv-04064-CJW-MAR Document 38 Filed 03/03/20 Page 24 of 27
First Amendment does not give Defendants carte blanche – a license to publish false and

defamatory statements. There is no “enhanced” pleading requirements in defamation

cases, except that public figures must allege and prove actual malice. The Defendants

appear particularly oblivious to the real harms posed by the reckless dissemination of

false statements in today’s society. Examples abound of public figures being stalked,

threatened, even assaulted by users of social media enraged by fake news. Defendants

mass publicized false statements with the intent to cause harm. They are not entitled to

special treatment for their actions and the law neither condones nor excuses this new

species of “free speech”.

       For the reasons stated above and at the hearing of this matter, Plaintiff

respectfully requests the Court to deny Defendants’ motion to dismiss.



DATED:         March 3, 2020



                            Signature of Counsel on Next Page




                                25
 Case 5:19-cv-04064-CJW-MAR Document 38 Filed 03/03/20 Page 25 of 27
                      DEVIN G. NUNES



                      By:   /s/ Steven S. Biss
                            Steven S. Biss (VSB # 32972)
                            300 West Main Street, Suite 102
                            Charlottesville, Virginia 22903
                            Telephone:     (804) 501-8272
                            Facsimile:     (202) 318-4098
                            Email:         stevenbiss@earthlink.net
                            (Admitted Pro Hac Vice)

                            Joseph M. Feller, Esquire
                            (Iowa State Bar No. AT0002512)
                            Koopman, Kennedy & Feller
                            823 3rd Avenue
                            Sibley, Iowa 51249
                            Telephone:     (712) 754-4654
                            Facsimile:     (712) 754-2507
                            jfeller@kkfellerlaw.com

                            Counsel for the Plaintiff




                               26
Case 5:19-cv-04064-CJW-MAR Document 38 Filed 03/03/20 Page 26 of 27
                          CERTIFICATE OF SERVICE

       I hereby certify that on March 3, 2020 a copy of the foregoing was filed

electronically using the Court’s CM/ECF system, which will send notice of electronic

filing to counsel for the Defendants and all interested parties receiving notices via

CM/ECF.




                            By:    /s/ Steven S. Biss
                                   Steven S. Biss (VSB # 32972)
                                   300 West Main Street, Suite 102
                                   Charlottesville, Virginia 22903
                                   Telephone:     (804) 501-8272
                                   Facsimile:     (202) 318-4098
                                   Email:         stevenbiss@earthlink.net
                                   (Admitted Pro Hac Vice)

                                   Joseph M. Feller, Esquire
                                   (Iowa State Bar No. AT0002512)
                                   Koopman, Kennedy & Feller
                                   823 3rd Avenue
                                   Sibley, Iowa 51249
                                   Telephone:     (712) 754-4654
                                   Facsimile:     (712) 754-2507
                                   jfeller@kkfellerlaw.com

                                   Counsel for the Plaintiff




                                27
 Case 5:19-cv-04064-CJW-MAR Document 38 Filed 03/03/20 Page 27 of 27
